Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liberatore (U.S. 7540813) in view of Estrada (U.S. 20110275458) in view of Fritsch (U.S. 20140057763)
Regarding claim 1, Liberatore discloses a training apparatus comprising: 
a weighted bat sleeve (Fig. 3 Lns. 23-25, sleeve 13), wherein the bat sleeve has an inner diameter to facilitate affixing to a same desired point of impact on a baseball bat (Fig. 1 sleeve 13 affixed to baseball bat), the weighted bat sleeve having a substantially cylindrical shape (see Fig. 1, 13, Fig. 9) comprising:
a first open end having a first inner diameter (see Fig. 24) and a first outer diameter;
and a second open end having a second inner diameter (see Fig. 24) and a second outer diameter. 
It is noted the sleeve of Liberatore is slidably received onto a bat and therefore would inherently have a first and second open end, each with an outer and inner dimeter as claimed.  
However, Liberatore does not disclose a plurality of weighted bat sleeves having different weights
Estrada discloses a weighted bat sleeve having a different outer diameter to facilitate different weights (Par. 38, sleeve have vary in thickness between 0.5 inches and 3 inches to provide desired amount of weight)
However, Estrada does not disclose a plurality of weighted bat sleeves
Fritsch discloses it is known to provide a plurality of interchangeable weights (Fig. 5, interchangeable weights 13) on a swingable training device.
	While Fritsch does not explicitly disclose bat sleeves, one of ordinary skill would have readily recognize it would have been obvious design choice as a desired form factor for changing weights and the combination as a whole would suggest a plurality of sleeves of varying thickness to vary the weight as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bat sleeve of Liberatore to incorporate the varying thickness to provide a desired amount of weight as disclosed by Estrada and provide multiple weights, as disclosed by Fritsch, to yield a combination that discloses a plurality of weighted bat sleeves of varying thicknesses to provide the feature of adjusting the weight based on the user needs (Fritsch Par. 54)

Regarding claim 2, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Liberatore discloses an inner portion of the bat sleeve comprises a non-slip coating (Col. 4 Lns. 65-66, coated with rubber).
While Liberatore does not explicitly disclose each of the plurality of weighted bat sleeves, as noted above in claim 1, Liberatore discloses it is known to provide a plurality of weights (Col. 3 Lns. 14-16, donut shaped weights) and would be a matter of duplication of parts to provide additonal bat sleeves and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (B) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liberatore to incorporate a plurality of bat sleeves having different weights, as a desired form factor for carrying additonal weights to vary the weight applied for training. 
Regarding claim 3, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 2.
Liberatore discloses the non-slip coating is rubber (Col. 4 Lns. 65-66, coated with rubber).
Regarding claim 4, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Liberatore discloses a tightening mechanism (Col. 3 Lns. 47-49, clamping ring 27), wherein the tightening mechanism is configured to facilitate tightening the bat sleeve onto the baseball bat. 
While Liberatore does not explicitly disclose each of the plurality of weighted bat sleeves, as noted above in claim 1, Liberatore discloses it is known to provide a plurality of weights (Col. 3 Lns. 14-16, donut shaped weights) and would be a matter of duplication of parts to provide additonal bat duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (B) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liberatore to incorporate a plurality of bat sleeves having different weights, as a desired form factor for carrying additonal weights to vary the weight applied for training. 
Regarding claim 5, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 4.
While Liberatore does not explicitly disclose the tightening mechanism comprises at least one screw, Liberatore discloses a tightening mechanism (clamping ring) as noted above and would be a matter of substituting one tightening means for another and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liberatore to use a screw as an alternate means of tightening. 
Regarding claim 6, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 4.
Liberatore discloses the tightening mechanism comprises configuring the first inner diameter to be greater than the second inner diameter (Col. 5 Lns. 33-35, tapering the sleeve to fit bat taper, which would then cause first inner diameter to be greater than second inner diameter, as claimed), and wherein the bat sleeve is configured to tighten onto the baseball bat at the second inner diameter in response to an increased insertion pressure.
Regarding claim 16, Liberatore discloses a weighted bat sleeve (Fig. 3 Lns. 23-25, sleeve 13), wherein the sleeve has an inner diameter (Fig. 24) to facilitate affixing the bat sleeve to a same desired point of impact on a baseball bat (Fig. 9, bat sleeve at striking portion of bat)
Liberatore does not disclose a plurality of bat sleeves having different weights, 
Estrada discloses a weighted bat sleeve having a different outer diameter to facilitate different weights (Par. 38, sleeve have vary in thickness between 0.5 inches and 3 inches to provide desired amount of weight)
However, Estrada does not disclose a plurality of weighted bat sleeves
Fritsch discloses it is known to provide a plurality of interchangeable weights (Fig. 5, interchangeable weights 13) on a swingable training device.
	While Fritsch does not explicitly disclose bat sleeves, one of ordinary skill would have readily recognize it would have been obvious design choice as a desired form factor for changing weights and the combination as a whole would suggest a plurality of sleeves of varying thickness to vary the weight as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bat sleeve of Liberatore to incorporate the varying thickness to provide a desired amount of weight as disclosed by Estrada and provide multiple weights, as disclosed by Fritsch, to yield a combination that discloses a plurality of weighted bat sleeves of varying thicknesses to provide the feature of adjusting the weight based on the user needs (Fritsch Par. 54)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liberatore (U.S. 7540813), Estrada (U.S. 20110275458) and Fritsch (U.S. 20140057763) in view of Harihar (U.S. 8911309).
Regarding claim 8, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 1.
While Liberatore does not explicitly disclose each of the plurality of weighted bat sleeves, as noted above in claim 1, Liberatore, taken in combination with Fritsch, discloses the claimed plurality of weighted bat sleeves. 
Liberatore does not disclose a sensor configured to sense an impact between the bat sleeve and a target.
Harihar discloses a sensor configured to sense an impact (Col. 4 Lns. 39-40, sense when impacted) between the bat sleeve and a target.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighted bat of Liberatore to incorporate the impact sensor of Harihar to provide a modified bat structure that provides the feature of providing a bat to improve hitting accuracy (Col. 2 Lns. 10-13) by sensing and mapping impact points
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
Regarding the arguments directed towards claims 1-6, the limitation of the sleeves having a different outer diameter to facilitate different weights was a new limitation not previously considered and is addressed above. 
Regarding the arguments directed towards Fritsch, while Fritsch alone may not disclose a sleeve like structure, it is argued that Fritsch cannot be considered in isolation, and as seen above, is cited for disclosing that it is known in the art to have multiple interchangeable weights and when taken in combination with Liberatore which discloses a bat sleeve and Estrada, which discloses varying thickness of a bat sleeve to vary weight, it is argued that one of ordinary skill would readily recognize the interchangeable weight feature of Fritsch would be applied to the bat sleeves of Liberatore and Estrada and the combination as a whole would suggest a plurality of weighted bat sleeves of varying thickness to vary the weight as claimed. 
Regarding the arguments directed towards claim 16, the same arguments by the examiner as seen above are applied again here, as the same arguments from the applicant are present. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711